Citation Nr: 1036235	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from March 1966 until March 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In a September 2000 rating decision, the RO determined that the 
Veteran was not competent to handle the disbursement of VA funds 
and appointed his spouse as his custodian; she is prosecuting 
this appeal on the Veteran's behalf.

In April 2008, the Board remanded the matter for additional 
development.

The Board observes that although the Veteran is claiming 
entitlement to service connection for PTSD, records in the claims 
file indicate that he has also been diagnosed with schizophrenia.  
The Board acknowledges that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the 
Veteran's service connection claim for PTSD was previously denied 
in a January 2000 rating decision, requiring that the issue now 
be adjudicated on a new and material basis, in light of Clemons, 
the issue will be considered on a de novo basis and has been 
recharacterized on the title page of this opinion.

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) being referred has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board thus does not have 
jurisdiction and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for residuals of 
spinal meningitis and an acquired psychiatric disorder being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's COPD was not present in service or for many 
years thereafter and the record on appeal contains no indication 
that the Veteran's current COPD is causally related to his active 
service or any incident therein, including presumed herbicide 
exposure.

2.   The Veteran's original claim of service connection for 
hepatitis and residuals of spinal meningitis were denied by the 
RO in July 1997.  The Veteran did not file a notice of 
disagreement.

3.  The Veteran attempted to reopen his claims for service 
connection for hepatitis and residuals of spinal meningitis in 
April 1999.  By means of a rating decision dated in January 2000, 
the RO held that new and material evidence had not been presented 
to reopen the claims.  

4.  The evidence received subsequent to the last final January 
2000 rating decision is cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claim of service connection for 
hepatitis.

5.  The evidence added to the record since the last final 
decision in January 2000 is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
residuals of spinal meningitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability, to include COPD, have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  The January 2000 rating decision holding that new and 
material evidence had not been presented to reopen the claims of 
entitlement to service connection for hepatitis and residuals of 
spinal meningitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

3.  Evidence received since the January 2000 rating decision is 
not new and material and the claim of entitlement to service 
connection for hepatitis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been received to reopen the 
claim for service connection for residuals of spinal meningitis.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the 
notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as amended, which pertain to VA's duty to 
notify a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to a claim of whether new and material evidence has 
been presented to reopen the claims, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to an Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the Veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that the 
prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the Veteran received pre-adjudication VCAA 
notification in March 2004 and June 2004.  Additional VCAA 
notification letters were provided to the Veteran in December 
2006 and May 2008.   As a result of the April 2008 Board remand, 
to comply with the holding in Kent, the May 2008 letter informed 
the Veteran that the claim of entitlement to service connection 
for hepatitis was originally denied because there was no evidence 
of a current disability or that hepatitis was incurred in or 
causally related to service.

The Veteran was informed by letters dated in December 2006 and 
May 2010 that an appropriate disability rating and effective date 
would be assigned if his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, with respect to the claim 
to reopen, VA's duty to assist the Veteran in the development of 
his claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not attach); 
see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence.)  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2009).

Service Connection
COPD

The Veteran, through his custodian, seeks service connection for 
COPD, which is also claimed as a lung condition and emphysema, as 
a result of herbicide exposure.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2009).

The Veteran's service treatment records show that the Veteran 
reported on his January 1969 Report of Medical History at the 
time of separation, he denied from sinusitis, hay fever, and 
asthma.  The Veteran did endorse experiencing chronic or frequent 
colds; however, clinical evaluation of the lungs and chest was 
within normal limits.

The Veteran's post-service medical records show he was first 
diagnosed with a respiratory disorder in 2001, more than 30 years 
after his separation from service.  The Veteran was hospitalized 
due to complaints of shortness of breath in April 2001.  A 
history of COPD, pneumonia and smoking two packs of cigarettes a 
day was noted .This 30+-year lapse between the conclusion of his 
military service and the onset of his symptoms provides 
compelling evidence against his claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran has failed 
to show continuity of symptomatology during the many years since 
service to otherwise support this claim.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).   

As there was no respiratory disorder diagnosed in service or for 
many years after service, there is no basis on which to grant 
service connection on a direct basis.  However, the Veteran has 
asserted that his respiratory disorder is secondary to herbicide 
exposure in service.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2009).  The enumerated diseases which are deemed to be 
associated with herbicide exposure do not include COPD.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 - 32,407 (June 12, 2007).

As noted, COPD is not one of the enumerated diseases associated 
with exposure to herbicide agents, such as Agent Orange. 38 
C.F.R. § 3.309(e).  In fact, the Secretary has concluded, based 
on multiple in-depth studies conducted by the National Academy of 
Sciences (NAS), that there is inadequate evidence of an 
association between exposure to herbicides and non-listed 
diseases such as COPD.  See Diseases Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395- 32,407 (June 
12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 
74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the Agent Orange 
presumptive provisions do not provide a basis upon which to 
establish service connection for COPD.

Accordingly, the Board further finds that there is no basis upon 
which to award service connection for COPD on a direct basis, 
including due to Agent Orange exposure in service.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

Currently, the only evidence of record supporting the Veteran's 
claim is his opinion, expressed in statements that he and his 
custodian have submitted.  They have asserted that the Veteran's 
COPD may be related to herbicide exposure while stationed in 
Vietnam. The Board finds the Veteran's and his custodian's 
assertions credible; however, the Board does not find that they 
are competent to testify as to etiology of the Veteran's 
respiratory disability.

The Veteran is competent to testify as to his observations.  See 
38 C.F.R. § 3.159(a) (2009).  In addition, lay witnesses may, in 
some circumstances, opine on questions of diagnosis and etiology.  
See Davidson, 581 F.3d at 1316 (Board's categorical statement 
that "a valid medical opinion" was required to establish nexus, 
and that a layperson was "not competent" to provide testimony 
as to nexus because she was a layperson).  However, in this case, 
statements made by the Veteran and his custodian that his COPD is 
related to his military service is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Woehlaert, 21 
Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  As 
such, the Board does not find that the Veteran is competent to 
testify as to the etiology of his respiratory disability.

In summary, the Board finds that the most probative evidence 
shows that the Veteran's COPD was not present during his active 
service or for many years thereafter and the record on appeal 
contains no probative evidence that the Veteran's current COPD is 
causally related to his active service or any incident therein, 
including presumed herbicide exposure.  Rather, the record 
demonstrates a long smoking history.  For the reasons set forth 
above, the Board finds that the preponderance of the evidence is 
against the claim of service connection for COPD.  The benefit of 
the doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

New and Material
Hepatitis & Residuals of Spinal Meningitis

The record reflects that the Veteran's original claim of service 
connection for hepatitis and residuals of spinal meningitis were 
denied by the RO in July 1997.  The Veteran did not initiate an 
appeal.  The Veteran attempted to reopen his claims for service 
connection in April 1999.  In a January 2000 rating decision, the 
RO found that new and material evidence had not been presented to 
reopen claims of entitlement to service connection for hepatitis 
and residuals of spinal meningitis.  The Veteran did not file a 
notice of disagreement as to the January 2000 rating action.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.   Therefore, the 
January 2000 rating decision became final.  38 U.S.C.A. § 7104, 
7105(c).   In order to reopen a claim there must be added to the 
record "new and material evidence."  38 U.S.C.A. § 5108.

In April 2004, the Veteran filed a petition to reopen the claim 
for service connection for hepatitis and residuals of spinal 
meningitis.  As new and material evidence in support of the 
claims was not submitted, the petitions to reopen were denied.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be secured 
or presented since the time that the claim was finally disallowed 
on any basis, not only since the time the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Under the provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, "new" evidence remains that which was not 
previously of record.  However, to be material under the new 
guidelines, the evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted, service connection for hepatitis and residuals of 
spinal meningitis was initially denied in July 1997.  At that 
time, the Board determined that service connection was not 
warranted because there was no evidence of complaints, treatment 
or diagnoses of hepatitis during service or thereafter.  
Additionally, there was no evidence of chronic residuals 
attributable to the in-service treatment for meningitis.  The 
evidence of record at the time of the July 1997 rating decision 
consisted of service treatment records and post service VA and 
private treatment records.  

The Veteran attempted to reopen his claims of service connection 
for hepatitis and residuals of spinal meningitis in April 1999.  
In support of the claims, additional post-service medical 
treatment records were associated with the record.  In 
January 2000, the RO held that new and material evidence had not 
been presented to reopen the claims.

The current claims on appeal were received in April 2004.  Since 
the last final January 2000 rating decision, the Veteran, by 
means of his custodian has submitted several lay statements 
indicating that he incurred hepatitis during service, while 
stationed in Vietnam, and that he currently experiences seizures 
that are attributable to his in-service occurrence of meningitis.

On review, the Board finds the Veteran has not submitted new and 
material evidence to reopen his service connection claim for 
hepatitis.  

The additional medical records that have been associated with the 
record, while "new," are not material.  There medical evidence 
of record of a diagnosis or treatment for hepatitis.   The 
existence of a current disorder is the cornerstone of a claim for 
VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision based 
on that interpretation must be affirmed); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim or the grant of the 
benefit.  Id.

There is no competent evidence that the Veteran has hepatitis 
that is attributable in any way to service.  By "competent 
medical evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.   
38 C.F.R. § 3.159(a).  The new evidence, either alone or with the 
prior evidence of record does not relate to an unestablished fact 
necessary to substantiate the claims.  38 C.F.R. § 3.156(a).  

While the Board has carefully reviewed the record in depth, it 
has been unable to identify a basis upon which service connection 
for hepatitis may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the preponderance 
of the evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regards to the claim for residuals of spinal meningitis, the 
Board notes that the Veteran has been receiving treatment for 
seizures.  The evidence of treatment for seizures is sufficient 
to reopen the claim for service connection for residuals of 
meningitis, as it was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  Accordingly, the claim for service connection 
for residuals of meningitis is reopened.

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim of service connection for 
hepatitis as required by 38 C.F.R. § 3.156(a).  The evidence, 
however, to reopen the claim for service connection for residuals 
of meningitis is considered new and material for the purpose of 
reopening the claim.


ORDER

Service connection for COPD, to include as due to herbicide 
exposure, is denied.

New and material evidence not having been submitted, the petition 
to reopen the Veteran's claim for entitlement to service 
connection for hepatitis is denied.

New and material evidence having been submitted, the petition to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of meningitis is granted.

REMAND

The Veteran alleges entitlement to service connection for PTSD.  
The Veteran, his custodian, and friends have submitted lay 
statements that they noticed changes in his personality after his 
discharge from service.  The Veteran has not alleged or submitted 
evidence of any verifiable stressors.  Nonetheless, the evidence 
of record indicates that the Veteran has been diagnosed with 
schizophrenia.  However, the etiology of these diagnoses is 
unclear.  The Board finds this is a medical question outside of 
its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  As such, an 
examination is required to determine the etiology of his 
psychiatric disorder.

With regards, to the Veteran's claim of entitlement to service 
connection for residuals of meningitis, a review of the service 
treatment records demonstrates that the Veteran was hospitalized 
from May 1, 1966, through May 30, 1966, for treatment for spinal 
meningitis.  Clinical evaluation upon separation examination in 
January 1969, however, was within normal limits.  At that time, 
the examiner indicated that the Veteran's meningitis was well-
resolved.  The Veteran's spouse and custodian, however, have 
submitted that the Veteran's current seizures are residuals of 
his in-service meningitis.  Accordingly, an examination would be 
helpful in determining whether the Veteran is experiencing any 
current residuals of his in-service occurrence of meningitis.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
afford the Veteran an appropriate VA 
examination to evaluate the relationship 
between his acquired psychiatric disorder 
and active duty service.  The examiner must 
discuss the lay evidence regarding the 
onset of the Veteran's psychiatric 
problems.  Any opinion offered should be 
accompanied by a clear rationale consistent 
with the evidence of record. The claims 
file must be reviewed in conjunction with 
the examination, and the examiner must 
indicate that such review occurred.

2.  After associating any pertinent, 
outstanding records with the claims folder, 
afford the Veteran an appropriate VA 
examination to ascertain whether he has any 
residuals attributable to his in-service 
occurrence of meningitis, to include 
seizures.  The examiner must discuss the 
lay evidence regarding the onset of the 
Veteran's seizures.  Any opinion offered 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder should be made available 
and reviewed by the examiner.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.

3.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran, by means of his custodian, and 
his representative, should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


